DETAILED ACTION
Continued Examination Under 37 CFR 1.114
An amendment was received and entered on 6/6/2022. 
 	Claims 28-31 were added.
 	Claims 9, 12-14, and 16-31 are pending and under consideration.
Rejections and objections not reiterated are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter
Claims 9, 12-14, and 16-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 9 and 20 are drawn to methods of treating sepsis or septic shock by administration of an Arid5A inhibitor. Claim 9 has been amended to require that administration of IL-6 receptor antibody or TNF antibody is not effective to treat the subject. Claim 29 has been amended to require that administration of TNF antibody is not effective to treat the subject.
MPEP 2163.06 states:
When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not “new matter” is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure.

Applicant’s statement at page 5 the response filed 6/6/2022, to the effect that support can be found in the application as originally filed does not constitute specific guidance as to where in the specification support may be found for the amendments.  
It is unclear form the claims exactly how one acquires the information that IL-6 antibody administration, or TNF-alpha antibody administration, is ineffective to treat sepsis or septic shock in the subject. In the absence of any limiting language the claims are given their broadest reasonable interpretation in view of the specification as filed.  However, the specification does not provide any guidance in this regard.  Nonetheless, it is reasonable to conclude that in order to practice the method, one must be aware of the status of the subject with regard to whether or not IL-6 antibody treatment or TNFalpha antibody treatment would be effective.  The specification as filed describes no means of obtaining this information without performing those methods, and it is reasonable to conclude that the claims as amended embrace steps of performing these methods on the subject in order to make the determination of ineffectiveness. However, there is no disclosure in the specification as filed of any method in which one both administers an Arid5A inhibitor to a subject and determines the effectiveness of either TNF alpha antibody treatment or IL-6 treatment in that subject. In fact, it is unclear if the specification even discloses treatment with TNF-alpha antibodies at all, inasmuch as Example 2 is ambiguous as to whether or not anti-IFN gamma or anti-TNF alpha antibodies were used in the experiment (see paragraphs 149 and 150 which indicate that IFN gamma antibody was administered but describe results of administration of TNA alpha antibody). Therefore the claims recite new matter. If Applicant disagrees, then Applicant should describe in detail how the specification as filed supports the claims as amended and specifically point to the passages that provide support.  

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM. The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635